Citation Nr: 1046918	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  04-30 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for service-connected adjustment disorder with anxiety 
and depression, to include entitlement to a total rating based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her counselor




ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to January 
2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for an adjustment 
disorder with anxiety and depression and assigned a 10 percent 
rating, effective from January 13, 2002.  The RO in Roanoke, 
Virginia, currently has jurisdiction over the case.  The case was 
previously before the Board in July 2006 and October 2009, when 
it was remanded.

The Veteran testified at a hearing before the Board in May 2006.  
As the Acting Veterans Law Judge who conducted that hearing is no 
longer employed at the Board, the Veteran was provided the 
opportunity to testify at an additional hearing.  She initially 
stated that she wanted to appear for such a hearing, but then 
withdrew her request in December 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that she is afforded every possible 
consideration.

In June 2010, additional relevant evidence consisting of a May 
2010 statement from a VA psychologist was associated with the 
claims folder.  The Veteran has not waived RO consideration of 
this evidence.  Therefore, remand is warranted for the issuance 
of a supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c).  

Further, the record indicates that the Veteran was hospitalized 
at the Richmond VA Medical Center (VAMC) in April 2009.  Her 
complete treatment records from this hospitalization should be 
obtained.  The Veteran's recent treatment records from the 
Hampton VA facility and her records from VA vocational 
rehabilitation should also be obtained, as well as any records 
from her private counselor, M. Joyce B. Crawford, M. Ed.

The Veteran is currently service connected for an adjustment 
disorder with anxiety and depression.  Review of the claims 
folder indicates that she also seeks service connection for 
posttraumatic stress disorder (PTSD), a major depressive 
disorder, and an anxiety disorder.  These claims however, have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Because adjudication of these claims may impact 
adjudication of the Veteran's claim for a higher initial rating, 
the Board concludes that these claims are inextricably 
intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Given the foregoing, the claims for service connection 
for PTSD, a major depressive disorder, and an anxiety disorder 
must also be remanded.

The Veteran has stated that she is unemployable as a result of 
her service-connected psychiatric disorder.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, when 
evidence of unemployability is presented in cases such as this, 
the issue of whether a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU) will be assigned should be handled during the 
determination of the initial disability rating assigned at the 
time disabilities are determined to be service connected.  See 
Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this 
regard, in Rice, the Court determined that there is no 
freestanding claim for TDIU.  Id. at 451.  Rather, a claim for 
TDIU is considered part and parcel of the claim for benefits for 
the underlying disability.  Id. at 453-54.  Therefore, this 
aspect of the Veteran's initial claim for compensation benefits 
should be addressed on remand.  That is, the AOJ should address 
whether a TDIU is warranted when it re-adjudicates the initial 
rating issue on appeal.

As the case must be remanded for the foregoing reasons, the 
Veteran should be afforded a VA examination to assess the current 
severity of her service-connected adjustment disorder with 
anxiety and depression.  Finally, additional efforts should also 
be undertaken to obtain the Veteran's psychiatric clinical 
records for treatment received at the Wuerzburg Clinic in 
Giebelstadt, Germany, in September 2001.  

Accordingly, the case is REMANDED for the following action:

1.  After complying with the duty to notify 
and assist, adjudicate the claims for 
service connection for PTSD, a major 
depressive disorder, and an anxiety 
disorder.  Provide the Veteran with 
appropriate notice of this decision and of 
her appellate rights.

2.  Make arrangements to obtain the 
Veteran's psychiatric clinical records for 
treatment received at the Wuerzburg Clinic 
in Giebelstadt, Germany, in September 2001.  
If necessary, contact the NPRC or 
appropriate federal agency to determine 
where any clinical records may have been 
transferred upon the 2007 closure of the 
medical facility at that location.  

Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such records 
must be verified by each Federal department 
or agency from whom they are sought and 
this should be documented for the record. 

3.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to her psychiatric disorder from 
the Richmond and Hampton VA treatment 
facilities, dated since April 2008 (to 
include a copy of the records associated 
with her hospitalization at the Richmond 
VAMC in April 2009). 

4.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records, to 
include actual treatment records as opposed 
to summaries, from  M. Joyce B. Crawford, 
M. Ed., dated since January 2002.

5.  Make arrangements to obtain the 
Veteran's Vocational Rehabilitation file.

6.  After the foregoing actions have been 
completed, schedule the Veteran for a VA 
psychiatric examination.  The claims folder 
should be provided to the examiner for 
review.  All indicated tests should be 
conducted.

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or has 
manifested in the recent past that are 
attributable to her service-connected 
adjustment disorder with anxiety and 
depression.  The examiner must conduct a 
detailed mental status examination.

The examiner must also discuss the effect, 
if any, of the Veteran's adjustment 
disorder with anxiety and depression on her 
social and industrial adaptability.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
Veteran's adjustment disorder with anxiety 
and depression consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM- IV) and explain the 
significance of the score.

If other nonservice-connected psychiatric 
disorders are identified, the examiner 
should attempt to disassociate symptoms 
related to the adjustment disorder with 
anxiety and depression from the unrelated 
disorder(s).

The examiner should also provide an opinion 
as to whether the Veteran's service-
connected adjustment disorder with anxiety 
and depression and bilateral plantar 
fasciitis (as well as any other 
disabilities deemed to be service 
connected) render her unable to secure or 
follow a substantially gainful occupation.  
Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience when arriving at 
this conclusion, but factors such as age or 
impairment caused by nonservice-connected 
disabilities are not to be considered.

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.

7.  Review the examination report obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.

8.  Finally, readjudicate the claim of 
entitlement to an initial disability rating 
greater than 10 percent for service-
connected adjustment disorder with anxiety 
and depression, to include entitlement to a 
TDIU.  If the claim remains denied, provide 
the Veteran and her representative with a 
supplemental statement of the case and 
allow an appropriate time for response.
  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

